Exhibit 10.1

 

[g99111kii001.jpg]

Protagonist Therapeutics Inc

 

7707 Gateway Blvd., Ste 140

Newark, CA 94560

 

United States of America

 

 

 

Tel + 1 408 649 7370

 

Fax + 1 649 649 7377

 

 

 

www.protagonist-inc.com

 

May 7, 2019

 

Richard S. Shames, M.D.

 

Re:          Separation Agreement

 

Dear Richard:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Protagonist Therapeutics, Inc. (the “Company”) is offering to
you to aid in your employment transition.

 

SEPARATION DATE.  Your last day of work with the Company and your employment
termination date will be May 7, 2019 (the “Separation Date”).  On the Separation
Date, the Company will pay you all accrued salary, and all accrued and unused
vacation earned through the Separation Date, subject to standard payroll
deductions and withholdings.  You are entitled to these payments regardless of
whether or not you sign this Agreement.

 

SEVERANCE BENEFITS.  In full satisfaction of any obligations for the Company to
provide you with severance benefits as stated in the Employee Severance
Agreement entered into between you and the Company and dated August 1, 2016, if
you timely sign this Agreement, allow the releases set forth herein to become
effective, and remain in compliance with all obligations contained in this
Agreement, then the Company will provide you with the following severance
benefits:

 

Severance Pay.  The Company will pay you the equivalent of nine (9) month of
your base salary in effect as of the Separation Date, subject to standard
payroll deductions and withholdings (“Severance Pay”).  Your Severance Pay will
be paid over time in accordance with the Company’s payroll practices and
procedures, beginning as soon as practicable (but not more than thirty (30)
days) following the Effective Date, as defined herein.

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 2 of 10

 

Health Care Continuation Coverage.

 

COBRA.  To the extent provided by the federal COBRA law or, if applicable, state
insurance laws, and by the Company’s current group health insurance policies,
you will be eligible to continue your group health insurance benefits at your
own expense.  Later, you may be able to convert to an individual policy through
the provider of the Company’s health insurance, if you wish.

 

COBRA Premiums. If you timely elect continued coverage under COBRA, as an
additional severance benefit, the Company will pay your COBRA premiums to
continue your coverage (including coverage for eligible dependents, if
applicable) (“COBRA Premiums”) through the period (the “COBRA Premium Period”)
starting on the Separation Date and ending on the earliest to occur of:
(i) February 29, 2020; (ii) the date you become eligible for group health
insurance coverage through a new employer; or (iii) the date you cease to be
eligible for COBRA continuation coverage for any reason, including plan
termination. In the event you become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, you must immediately notify the Company in writing of such event.

 

Special Cash Payments in Lieu of COBRA Premiums.  Notwithstanding the foregoing,
if the Company determines, in its sole discretion, that it cannot pay the COBRA
Premiums without a substantial risk of violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
instead shall pay to you, on the first day of each calendar month, a fully
taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for you and your eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period.  You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums.  On the thirtieth (30th) day
following your Separation from Service, the Company will make the first payment
to you under this paragraph, in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid to you through such date had the
Special Cash Payments commenced on the first day of the first month following
the Separation from Service through such thirtieth (30th) day, with the balance
of the Special Cash Payments paid thereafter on the schedule described above

 

SECTION 409A COMPLIANCE.  It is intended that the payments made under this
Agreement be exempt from Section 409A of the Internal Revenue Code under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9) and will be implemented and construed in accordance therewith to
the greatest extent permitted under applicable law.  However, if the Company
determines that the Severance Benefits constitute “deferred compensation” under
Section 409A and you are, on the termination of service, a “specified employee”
of the Company, as such term is defined in Section 409A, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefits payments
will be delayed until the earlier to occur of: (i) the date that is six months
and one day after your Separation From Service, or (ii) the date of your death
(such applicable date, the “Specified Employee Initial Payment Date”),

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 3 of 10

 

and the Company will (A) pay to you a lump sum amount equal to the sum of the
Severance Benefits payments that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section, and
(B) commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement. With respect to any
reimbursement or in-kind benefit plans, policies or arrangements of the Company
that constitute deferred compensation for purposes of Section 409A, except as
otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such plan, policy or arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such plan, policy or arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

INTERNAL REVENUE CODE SECTION 280G.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
you and the Company or its affiliates (collectively, the “Payments”)
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code and (ii) but for this paragraph, would be subject to the excise tax imposed
by Section 4999 of the Code, then the Payments shall be payable either (i) in
full or (ii) as to such lesser amount which would result in no portion of such
Payments being subject to an excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in your receipt on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless you and the Company otherwise agree in writing,
any determination required under this paragraph shall be made in writing by the
Company’s independent public accountants, whose determination shall be
conclusive and binding upon you and the Company for all purposes. If a reduction
in payments or benefits constituting “parachute payments” is necessary,
reduction shall occur in the following order: (A) cash payments shall be reduced
first and in reverse chronological order such that the cash payment owed on the
latest date following the occurrence of the event triggering such excise tax
will be the first cash payment to be reduced; and (B) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced.

 

CONSULTING AGREEMENT.  If you timely sign this Agreement, then the Company will
engage you as a consultant under the terms set forth below.

 

(a)           Consulting Period.  You will serve as a consultant to the Company
beginning on May 7, 2019, and ending on June 30, 2019 (the “Consulting Period”),
unless terminated earlier pursuant to Section 5(j).

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 4 of 10

 

(b)           Consulting Services.  As a consultant, you will be responsible for
assisting the Company in any area of your expertise, as reasonably requested by
the Company (the “Consulting Services”).  Among other things, you will assist
the Company with the following:  providing advisory services to the CEO on
matters for which you are knowledgeable.  It is anticipated that you will
provide 80 hours of Consulting Services.  You will conduct the Consulting
Services at a location of your choosing.  You will exercise the highest degree
of professionalism and utilize your expertise and creative talents in performing
the Consulting Services.

 

(c)           Consulting Fee.  Provided that you (i) perform the Consulting
Services to the Company’s satisfaction (as determined by the Company in its sole
discretion), and (ii) comply with your contractual obligations to the Company
(including, without limitation, the obligations set forth herein), then the
Company will pay you consulting fees equal to $250 per hour.

 

Equity.  During your employment with the Company, you were granted options to
purchase shares of the Company’s common stock.  Under the terms of the Plan and
your stock option grant, vesting will cease as of the Separation Date and your
rights to exercise any vested options shall be as set forth in the applicable
stock option grant notice, stock option agreement, and/or the Plan.   To be
clear, vesting will not continue during the Consulting Period.  Your options
shall continue to be governed by the terms of the applicable grant notices,
stock option agreements and the Plan.

 

Tax Treatment.  The Company will not make any withholdings or deductions, and
will issue you a form 1099, with respect to any consulting fees paid to you. You
will be responsible for all taxes with respect to the consulting fees, and you
agree to indemnify, hold harmless and defend the Company from any and all
claims, liabilities, damages, taxes, fines or penalties sought or recovered by
any governmental entity, including but not limited to the Internal Revenue
Service or any state taxing authority, arising out of or in connection with the
consulting fees.

 

Independent Contractor Status.  You agree that during the Consulting Period,
(i) you will be an independent contractor to the Company and not an employee of
the Company, and (ii) the Company will not make payments for state or federal
income tax, FICA (social security and Medicare), make unemployment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
your behalf.

 

Protection of Information.  You agree that during the Consulting Period and
thereafter, you will not use or disclose any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing consulting services for the Company.  Any and all work product you
create in the course of performing consulting services for the Company will be
the sole and exclusive property of the Company.  You hereby assign to the
Company all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
consulting services for the Company.

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 5 of 10

 

Limitations on Authority.  You will have no responsibilities or authority as a
consultant to the Company other than as provided above.  You agree not to
represent or purport to represent the Company in any manner whatsoever to any
third party except with my prior written consent.

 

Standards of Conduct; Noncompetition.  You agree not to engage in any conduct
during the Consulting Period that is detrimental to the interests of the
Company.  You further agree during the Consulting Period that you will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
manager, member, partner, or in any other capacity solicit, perform, or provide,
or attempt to perform or provide Conflicting Services in the United States, nor
will you assist another person to solicit, perform or provide or attempt to
perform or provide Conflicting Services in the United States.  You and the
Company agree that for purposes of this Agreement, “Conflicting Services” means
any product, service, or process or the research and development thereof, of any
person or organization other than the Company that is substantially similar to
or competitive with a product, service, or process, including the research and
development thereof, of the Company.  Notwithstanding the above, you will not be
deemed to be engaged directly or indirectly in any Conflicting Services if you
participate in any such business solely as a passive investor in up to one
percent (1%) of the equity securities of a company or partnership, the
securities of which are publicly traded.

 

Termination of Consulting Period.  Either you or the Company may terminate the
Consulting Period, at any time and for any reason, upon ten (10) days’ written
notice to the other party.  If not terminated sooner, the Consulting Period will
automatically terminate on May 31, 2019.  Upon termination of the Consulting
Period by either party, or upon termination of the Consulting Period on May 31,
2019, whichever is sooner, the Company will have no further obligations to you,
including any obligation to pay you further consulting fees.

 

OTHER COMPENSATION OR BENEFITS.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the exception of any
vested right you may have under the express terms of a written ERISA-qualified
benefit plan (e.g., 401(k) account).

 

EXPENSE REIMBURSEMENTS.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

RETURN OF COMPANY PROPERTY.  By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof, in whole or in part) and other Company property in your
possession or control, including, but not limited to: (a) all Company files,
computer files and any and all other computer-recorded and
electronically-recorded information; (b) all notes, correspondence, email,
memoranda, notebooks (including laboratory notebooks), drawings, sketches,
blueprints, flow charts, records, reports, studies, analyses, plans, forecasts,
compilations of data, agreements, proposals, joint ventures, financial and
operational information, legal files and information,

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 6 of 10

 

information regarding suppliers, research and development information, sales and
marketing information and contact lists, personnel information, contact
directories or information, and specifications, code, software, databases,
computer related information (including but not limited to computer files and
email); (c) all tangible property and equipment (including, but not limited to,
devices, cellular telephones, facsimile machines, mobile telephones, servers,
product samples, sales stock, computer equipment of any kind, and related
materials), credit cards, entry cards, identification badges, and keys; and
(d) any materials of any kind that contain or embody any proprietary or
confidential information of the Company and its affiliated entities (and all
reproductions thereof in whole or in part).  You further agree to make a
diligent search to locate any such documents, property and information.  In
addition, if you have used any personally owned computer, server, or e-mail
system to receive, store, review, prepare or transmit any Company confidential
or proprietary data, materials or information, then you agree to provide the
Company, within seven (7) days after the Effective Date, with a computer-useable
copy of all such information and then permanently delete and expunge all such
Company confidential or proprietary information from those systems without
retaining any copy or reproduction of it in any form, in whole or in part.  You
further agree to provide the Company access to your personal system, as
requested, to verify that the required copying and/or deletion is completed. 
Your timely and full compliance with this Section 8 is a precondition to your
receipt of the severance benefits set forth herein.

 

PROPRIETARY INFORMATION OBLIGATIONS.  Both during and after your employment you
acknowledge your continuing obligations under your Confidential Information and
Invention Assignment Agreement, including your obligations not to use or
disclose any confidential or proprietary information of the Company.  A copy of
your Confidential Information and Invention Assignment Agreement is attached
hereto as Exhibit A.

 

NONDISPARAGEMENT.  You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations;
provided that you may respond accurately and fully to any question, inquiry or
request for information when required by legal process (e.g., a valid subpoena
or other similar compulsion of law) or as part of a government investigation. 
In addition, nothing in this provision or this Agreement is intended to prohibit
or restrain you in any manner from making disclosures that are protected under
the whistleblower provisions of federal or state law or regulation.

 

NO VOLUNTARY ADVERSE ACTION; AND COOPERATION.  You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any proposed or pending litigation, arbitration, administrative claim,
cause of action, or other formal proceeding of any kind brought against the
Company, its parent or subsidiary entities, affiliates, officers, directors,
employees or agents, nor shall you induce or encourage any person or entity to
bring any such claims; provided that you may respond accurately and fully to any
question, inquiry or request for information when required by legal process
(e.g., a valid subpoena or other similar compulsion of law) or as part of a
government investigation.  In addition, you agree to voluntarily cooperate with
the Company if you have knowledge of facts relevant to any

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 7 of 10

 

existing or future litigation or arbitration initiated by or filed against the
Company by making yourself reasonably available without further compensation for
interviews with the Company or its legal counsel, for preparing for and
providing deposition testimony, and for preparing for and providing trial
testimony.

 

NO ADMISSIONS.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

 

RELEASE OF CLAIMS.

 

(a)           General Release.  In exchange for the consideration provided to
you under this Agreement to which you would not otherwise be entitled, you
hereby generally and completely release the Company, and its affiliated,
related, parent and subsidiary entities,  and its and their current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

 

(b)           Scope of Release.  The Released Claims include, but are not
limited to:  (i) all claims arising out of or in any way related to your
employment with the Company, or the termination of that employment; (ii) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation, paid time off, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership,
equity, or profits interests in the Company; (iii) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (iv) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (v) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).

 

(c)           ADEA Waiver.  You acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the ADEA (“ADEA
Waiver”), and that the consideration given for the waiver and release in this
Section is in addition to anything of value to which you are already entitled. 
You further acknowledge that you have been advised, as required by the ADEA,
that:  (i) your waiver and release do not apply to any rights or claims that may
arise after the date that you sign this Agreement; (ii) you should consult with
an attorney prior to signing this Agreement (although you may choose voluntarily
not to do so); (iii) you have twenty-one (21) days to consider this Agreement
(although you may choose voluntarily to sign it earlier); (iv) you have seven
(7) days following the date you sign this Agreement to revoke the ADEA Waiver
(by providing written notice of

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 8 of 10

 

your revocation to me); and (v) the ADEA Waiver will not be effective until the
date upon which the revocation period has expired unexercised, which will be the
eighth day after you sign this Agreement (“Effective Date”).  Nevertheless, your
general release of claims, except for the ADEA Waiver, is effective immediately,
and not revocable.

 

(d)           Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code, which reads
as follows:

 

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

 

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.

 

(e)           Excluded Claims.  Notwithstanding the foregoing, the following are
not included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement.  You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims.  You understand that nothing in this Agreement limits your ability to
file a charge or complaint with any Governmental Agency.  While this Agreement
does not limit your right to receive an award for information provided to the
Securities and Exchange Commission, you understand and agree that, to maximum
extent permitted by law, you are otherwise waiving any and all rights you may
have to individual relief based on any claims that you have released and any
rights you have waived by signing this Agreement.

 

REPRESENTATIONS.  You hereby represent that you have been paid all compensation
owed and for all hours worked, have received all the leave and leave benefits
and protections for which you are eligible, pursuant to the Family and Medical
Leave Act, California Family Rights Act, or otherwise, and have not suffered any
on-the-job injury for which you have not already filed a claim.

 

MISCELLANEOUS.  This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to the subject matter hereof.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other agreements, promises,
warranties or representations concerning its subject matter.  This Agreement may
not be modified or amended except in a writing signed by both you and a duly

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 9 of 10

 

authorized officer of the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and
assigns.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination shall not affect any
other provision of this Agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law.  This Agreement shall
be construed and enforced in accordance with the laws of the State of California
without regard to conflicts of law principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement, or rights hereunder, shall be in writing and shall not
be deemed to be a waiver of any successive breach or rights hereunder.  This
Agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile and signatures transmitted by PDF shall be
equivalent to original signatures.

 

If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.  The Company’s offer contained
herein will automatically expire if we do not receive the fully signed Agreement
within this timeframe.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

 

PROTAGONIST THERAPEUTICS, INC.

 

 

By:

/s/ Dinesh Patel

 

 

Dinesh Patel

 

 

President & CEO

 

 

Exhibit A — Confidential Information and Invention Assignment Agreement

 

 

ACCEPTED AND AGREED:

 

 

/s/ Richard S. Shames, M.D.

 

Richard S. Shames, M.D.

 

 

 

 

 

May 10, 2019

 

Date

 

 

--------------------------------------------------------------------------------



 

Richard S. Shames, M.D.

May 7, 2019

Page 10 of 10

 

EXHIBIT A

 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

--------------------------------------------------------------------------------